Case 5:19-bk-00873-RNO   Doc 27 Filed 01/04/21 Entered 01/04/21 15:26:09   Desc
                         Main Document    Page 1 of 6
Case 5:19-bk-00873-RNO   Doc 27 Filed 01/04/21 Entered 01/04/21 15:26:09   Desc
                         Main Document    Page 2 of 6
Case 5:19-bk-00873-RNO   Doc 27 Filed 01/04/21 Entered 01/04/21 15:26:09   Desc
                         Main Document    Page 3 of 6
Case 5:19-bk-00873-RNO   Doc 27 Filed 01/04/21 Entered 01/04/21 15:26:09   Desc
                         Main Document    Page 4 of 6
Case 5:19-bk-00873-RNO   Doc 27 Filed 01/04/21 Entered 01/04/21 15:26:09   Desc
                         Main Document    Page 5 of 6
Case 5:19-bk-00873-RNO   Doc 27 Filed 01/04/21 Entered 01/04/21 15:26:09   Desc
                         Main Document    Page 6 of 6
